SAYRE, J.
By a writ of certiorari appellant sought to quash a proceeding in the commissioners’ court of Fayette county by which a stock-law district had been established. The writ was quashed in the circuit court, and from that judgment this appeal was taken.
It is agreed that the proceeding to establish the stock-law district was had according to the provisions of the Code (chapter 139) ; but appellant insists that the commissioners’ court should have followed the act of February 23, 1899 (Acts 1898-99, p. 1517), his theory being that the Code did not govern the proceeding, for the reason that the reservation in favor of local statutes made by the Code at the time of its adoption and the practical destruction of the intervening local act of March 5, 1901 (Acts 1900-01, p. 2646), by the decision in Savage v. Wallace, 165 Ala. 572, 51 South. 605, left the act of February 23, 1899, fully and efficiently operative in the county.
Our judgment is that appellant’s contention cannot be sustained, and that the circuit court properly held the law of the Code to be operative in Fayette county. This for the reason that the act of February 23, 1899, is open to the criticism, and has the fault we visited upon the act of March 5, 1901, as will appear upon a consideration of the first-named act in connection with the opinion in Savage v. Wallace.
Affirmed.
Anderson, C. J., and McClellan and Somerville, JJ., concur.